UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 December 15, 2010 Date of Report (date of Earliest Event Reported) DAULTON CAPITAL CORP. (Exact Name of Registrant as Specified in its Charter) NEVADA 30-0459858 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (I.R.S. Employer Identification No.) 3960 Howard Hughes Parkway, Suite 500, Las Vegas, NV 89169 (Address of principal executive offices and zip code) (888) 387-1403 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers As of December 15, 2010, the Board of Directors of Daulton Capital Corp., a Nevada corporation (the “Company”), received and accepted the resignation of Michael Mulberry as a Director, Vice President and General Manager of Operations of the Company.The aforementioned positions shall remain vacant until successors are elected and qualified. Signature Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAULTON CAPITAL CORP. Date: December 21, 2010 By: /s/Terry Fields Chief Executive Officer
